Case 1:20-cv-21913-UU Document 15-1 Entered on FLSD Docket 06/11/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:20-cv-21913 - -UU

   JOSE PADILLA,

           Plaintiff,

   v.

   GULF COAST COLLECTION BUREAU, INC.,

         Defendant.
   __________________________________________/

                         JOINT PROPOSED ORDER SETTING
                 PRETRIAL DEADLINES AND TWO-WEEK TRIAL PERIOD

        06-17-2020      Initial Disclosures
        08-03-2020      Joinder of parties and claims, and amendment of pleadings.
        12-04-2020      Deadline to complete all discovery.
        12-11-2020      Mediation must be completed.
                        All dispositive and other pretrial motions not explicitly excluded by
        01-08-2021
                        Local Rule 7.1(a)(1), and memoranda of law must be filed.
        05-11-2021      Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e).
                        Final proposed jury instructions (for jury trial) or findings of fact and
        05-07-2021
                        conclusions of law (for bench trial) must be submitted.
        05-18-2021      Final pretrial conference
        06-08-2021      Commencement of two-week trial period.


    DONE AND ORDERED in Chambers at Fort Lauderdale, Florida on ________________, 2020.




                                                        ___________________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:

          All Counsel of Record


                                              Page 1 of 1
